SHEVIN, Judge,
concurring in part and dissenting in part.
I agree with the court’s disposition as to the ultrahazardous activity claim. However, I would reverse as to the trial court’s failure to include CTL Distribution, Inc., on the verdict for the jury to determine CTL’s independent negligence. Baltodano presented evidence that CTL had breached its independent duty to ensure Smith’s compliance with the statutory regulations and to impose work conditions under which the sulfuric acid could be safely offloaded. Accordingly, I would hold that the trial court erred in precluding the jury, from making a determination as to CTL’s independent negligence. See Phillips v. Parkside of Fountainbleau Condo. Ass’n, 634 So.2d 1101 (Fla. 3d DCA 1994).